Case 1:20-cr-00567-BMC-LB Document 1 Filed 12/10/20 Page 1 of 4 PagelD #: 1

Fens OFFICE
IN CLERK’ .
U.S. DISTRICT COURT E.D.S f.

F OI0RG x «pec 10200 *
F. #2020R00679 .

D OFFICE
UNITED STATES DISTRICT COURT LONG ISLAN
EASTERN DISTRICT OF NEW YORK

        

wn eee eee ene x
UNITED STATES OF AMERICA INDICTMENT
- against - Cr. No.4 ce Sx 0 6 ~
(T. 18, U.S.C., §§ 2252(a)(4)B),
DAVID ISAGBA, 2252(b)(2), 2253(a), 2253(b) and |
3551 et seq.; T. 21, U.S.C., § 853(p))

Defendant. |

wi ee eee 4
COGAN, J
THE GRAND JURY CHARGES:
BLOOM, M.J.

POSSESSION OF CHILD PORNOGRAPHY |
1: On or about October 24, 2019, within the Eastern District of New York,
the defendant DAVID ISAGBA did knowingly and intentionally possess matter containing
one or more visual depictions, to wit: images depicted in digital files contained within
electronic devices seized from him at John F. Kennedy International Airport in Queens, New
York, in and affecting interstate and foreign commerce, and which visual depictions had
been mailed, and shipped and transported using a means and facility of interstate and foreign
commerce, and which were produced using materials which had been mailed, and so shipped
and transported, by any means including by computer, the production of such visual
depictions having involved the use of one or more minors engaging in sexually explicit
conduct, and such visual depictions were of such conduct. |

(Title 18, United States Code, Sections 2252(a)(4)(B), 2252(b)(2) and

3551 et seq.)
3 Case 1:20-cr-00567-BMC-LB Document 1 Filed 12/10/20 Page 2 of 4 PagelD #: 2

CRIMINAL FORFEITURE ALLEGATION
2. The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance
with Title 18, United States Code, Section 2253(a), which requires the forfeiture of: (a) any
visual depiction described in Section 2251, 2251A, 2252, 2252A, 2252B or 2260 of Title 18
of the United States Code, or any book, magazine, periodical, film, videotape or other matter
which contains any such visual depiction, which was produced, transported, mailed, shipped
or received in violation of such sections; (b) any property, real or personal, constituting, or
traceable to, gross profits or other proceeds obtained from such offense; and (c) any property,
real or personal, used or intended to be used to commit or to promote the commission of such
offense or any property traceable to such property, including but not limited to:

(a) one iPhone 10 max (Serial No. FK1 XH3NCKPHM);

(b) one Samsung Note 10 (Serial No. RF8M90RW93R); and

(c) one Samsung S5 (Serial No. R2M811CK);
all of which were seized from the defendant at John F. Kennedy International Airport in
Queens, New York, on or about October 24, 2019.

3. If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) | has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or
Case 1:20-cr-00567-BMC-LB Document1 Filed 12/10/20 Page 3 of 4 PagelD #: 3

(e) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 2253(b), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable property described in this
forfeiture allegation.
(Title 18, United States Code, Sections 2253(a) and 2253(b); Title 21, United

States Code, Section 853(p))

A TRUE BILL

Z7 tins 7) Le nenr

FOREPERSON

Bb

SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
Case 1:20-cr-00567-BMC-LB Document1 Filed 12/10/20 Page 4 of 4 PagelD #: 4

F.#: 2020R00679

FORM DBD-34 No.
JUN. 85

UNITED STATES DISTRICT COURT
EASTERN District of NEW YORK.
CRIMINAL DIVISION

 

THE UNITED STATES OF AMERICA

VS.
DAVID ISAGBA,
Defendant.

 

INDICTMENT

(T. 18, U.S.C., §§ 2252(a)(4)(B), 2252(b)(2), 2253(a), 2253(b) and
3551 et seq.; T. 21, U.S.C., § 853(p))

 

A true bill.

 

 

a ZT Assen
CL Lotaen | ZN Manno
Filedinopencourtthis_ $= day,
of AD. 20_
Clerk
Bail, $

 

Frank A. Cavanagh, Assistant U.S. Attorney (631) 715-7832
